DETAILED OFFICE ACTION

Applicant's species elections of A. a patient having moderate to severe active AS; and B. liquid pharmaceutical formulation, filed on 03 May 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Applicant’s amendment filed on 03 May 2021 is acknowledged and entered.  Following the amendment, the original claims 1-4 are canceled, and claims 5 and 24 are amended.    
Currently, claims 5-24 are pending, and claims 5-8, 12-14 and 17-19 are under consideration. Claims 9-11, 15, 16 and 20-24 are withdrawn from further consideration as being drawn to a non-elected species. 

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 6/12/2019 is acknowledged and has been considered.  A signed copy is attached hereto.

Priority acknowledgement
This application claims benefit of U.S. applications of 15/654,854 filed 7/20/2017; and 13/877,585, which is a national stage entry of PCT/EP11/69476 with the international filing date of 11/04/2011, which claims priority from U.S. provisional application 61/410,533 filed 11/05/2010, which is acknowledged.

Specification 
Title 
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the elected claims are directed (treating AS).  

The specification is objected to because the status of U.S. Applications 13/877,585 and 15/654,854, which have been issued as U.S. Patent No. 9,744,234 and 10,363,307, respectively, has not been updated yet.

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5-8 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5-7, 10 and 12 of U.S. Patent No. 9,744,234.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claims 3, 5-7, 10 and 12 of ‘234 patent is drawn to a method of treating AS or active AS by subcutaneously administering five doses of about 150 mg of secukinumab weekly; and monthly or every 4 weeks thereafter (claims 3, 5, 6 and 10, for example); wherein the patient has moderate to severe active AS (claim 6), or had an inadequate response to, had failure to, or was intolerant to treatment with a TNF alpha antagonist (claim 12, for example); or wherein the method further comprises administering an NSAID, methotrexate, sulphasalazine, or prednisolone to the patient (claim 7).  Thus, claims 3, 5-7, 10 and 12 of ‘234 patent and the present claims share the same inventive concept: treating ankylosing spondylitis with the same antibody (secukinumab) using same or similar regimens (though different in scope of the claims).  Therefore, the claims at issue are not patentably distinct from each other.

Claims 5-8, 12-14 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6, 9-13 and 16-19 of copending Application No. 16/824,613 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other for the similar reasons above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
5/26/21